Citation Nr: 0002720	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-401 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to earlier effective for an award of special 
monthly compensation based on the need for aid and 
attendance, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late veteran served on active duty from January 1966 to 
March 1969.  He died on September [redacted], 1992.  The 
appellant is his widow.

This appeal was before the Board of Veterans' Appeals in 
March 1997 at which time it was Remanded for additional 
development.  The only issue that remains is that appearing 
on the title page of this decision.  Moreover, in a signed 
statement dated in June 1997, the appellant affirmed that she 
desired only to continue her appeal for additional accrued 
benefits and submitted arguments in support of her claim.  
The case was returned to the Board in April 1998.


REMAND

The records associated with the case show that on September 
[redacted], 1992, the veteran died and his widow filed a claim 
for service connection for the cause of the veteran's death, to 
include a claim for accrued benefits.  In a December 1992 RO 
decision, service connection for the cause of the veteran's 
death was granted.  In an April 1993 decision, the RO held 
that the veteran was entitled to service connection for 
pacemaker insertion as secondary to Hodgkin's disease and a 
grant of special monthly compensation for regular aid and 
attendance.  The RO also held that accrued benefits were not 
payable for a period of time greater than the one year period 
prior to the veteran's death, pursuant to 38 U.S.C. § 5121 
and 38 C.F.R. § 3.1000 as it existed at the time of that 
decision.  

The December 1992 RO decision predicated the effective date 
for the award of regular aid and attendance on the date on 
which the veteran had his pacemaker installed; i.e., in mid-
August 1991.  Although the medical records associated with 
the claim indicate that the veteran had a pacemaker insertion 
in mid-August 1991 at the Pittsburgh, Pennsylvania, VA 
Medical Center (VAMC), the actual records of this procedure 
have not been included in the file.  Moreover, VA medical 
records pertaining to treatment of the veteran from September 
1990 to September 1992 are not in the claims folder.  In this 
regard, on October 9, 1996, revisions were implemented which 
changed the time period in which accrued benefits were 
payable to a period not to exceed two years.  (See 
38 U.S.C. § 5121 (revised October 6, 1991; 38 C.F.R. § 3.1000 
(1999).)  

The appellant in this case contends that she may be entitled 
to additional accrued benefits beyond the one year period 
which has already been granted, and if the evidence 
establishes that the veteran required additional aid and 
attendance for a period of up to two years prior to 
September 1, 1992, she may prevail on her claim upon 
application of the favorable revisions in the law.  In view 
of the fact that there may be pertinent medical records from 
the Pittsburgh VAMC from the time of the veteran's pacemaker 
insertion, and possibly before, which might establish 
entitlement to an earlier effective date for aid and 
attendance, these records should be obtained as they are 
considered constructively of record.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Accordingly, the case is being Remanded to the RO for actions 
as follows:

1.  The RO should obtain all medical 
records from the Pittsburgh VAMC which 
pertain to the late veteran's cardiac 
pacemaker implantation surgery in August 
1991, any subsequent VA medical records 
for the month of September 1991 and any 
records for the one year prior to 
September 1991.  The veteran's widow 
should be asked to provide the names of 
any other VA facilities where the 
veteran sought treatment during the 
pertinent time period.  The RO should 
then associate these records with the 
file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and readjudicate the appellant's 
claim for additional accrued benefits for 
a period not to exceed two years prior to 
the veteran's death on September [redacted], 
1992, applying the October 1996 revisions of 
38 U.S.C. § 5121.
 
3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998), and 
these claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


